DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A claim listing was filed on 7/2/20. Claims 1-3 are pending.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generally to any method for treating psoriasis, but the claims are limited to treatment of psoriasis with an antibody that binds and antagonizes the leptin receptor. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Methods for Treating Psoriasis with Antagonistic Anti-Leptin Receptor Antibodies”. Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1 is objected to because the second line is a duplicate of the first; i.e., each line recites, "1. A method for treating psoriasis, comprising:". Duplicative line 2 should be removed.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Specifically, claim 2 limits the method of claim 1 to one "wherein the protein is an antibody or antibody fragment that binds to and antagonizes the leptin receptor". However, the protein of claim 1 is already limited to one that "binds to and antagonizes a leptin receptor (line 4), and one that is selected from a group consisting of "an antibody and an antibody fragment" (line 2). Therefore, claim 2 fails to further limit claim 1 because it only recites limitations that are already present in the parent claim.
Therefore, dependent claim 2 is of improper dependent form because it fails to further limit the subject matter of parent claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Claims 1 and 2 are directed to a method with the intended goal of treating psoriasis, which comprises a single step of administering to human subject having psoriasis, a therapeutically effective amount of a protein that binds to and antagonizes a leptin receptor, wherein the protein is an antibody or antibody fragment. Claim 3 limits method to one wherein the antibody is a monoclonal antibody. The specification teaches that the term antibody encompasses both polyclonal antibodies and monoclonal antibodies (¶ 138, published application). The specification teaches that polyclonal antibodies "are heterogeneous populations of antibody molecules derived from the sera of animal immunized with an antigen", whereas monoclonal antibodies contain "a substantially homogenous population of antibodies specific to antigens, which population contains substantially similar binding sites" (¶ 139). Thus, the claims are directed to use of a genus of antibodies comprising two subgenera: polyclonal antibodies monoclonal antibodies, each having the functionality of binding and antagonizing the leptin receptor. While the claims are directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used; i.e., the agent or compound. See Univ. of Rochester v G.D. Searle & Co (2004) and MPEP 2163. 
The reference of Benjamini, 1991, teaches that an epitope to which an antibody binds is approximately equivalent to 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). The ligand-binding 
Thus, a genus of monoclonal antibodies defined by function alone, i.e., binding and antagonizing the leptin receptor, is not alone sufficient to define the genus because it is only an indication of what each antibody in the genus does, rather than what it is; i.e., the specific structure of the antibody. It is only a definition of a useful result rather than a definition of what achieves that result. This is supported by the decision in Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017), which held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target of the antibody (e.g., the amino acid sequence of the leptin receptor) itself is not sufficient to provide a written description of the genus of antibodies that bind to said target protein and antagonize the protein. As such, in the instant case the specification must provide a written description of the claimed monoclonal antibodies corresponding in scope to the structures encompassed by the claims.

MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Thus, the specification fails to disclose other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Vas-Cath Inc. v. Mazurka, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for t broad class. The specification provided only the bovine sequence.
Therefore, only a method for treating psoriasis comprising administering to a human patient having psoriasis, a therapeutically effective amount of a protein that binds to and antagonizes a leptin receptor, wherein the protein is a polyclonal antibody, but not the full scope of the claims meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Notes on Patentability
No prior art has been identified that teaches or suggests the claimed method of treatment of psoriasis with an antibody that binds and antagonizes a leptin receptor before the effective priority date of the instant application, which is 10/8/2004.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646